COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER WITHDRAWING MEDIATION ORDER


Appellate case name:                  Buffy M. Lawrence v. The Reyna Realty Group

Appellate Case number:                01-13-00819-CV

Date motion filed:                    December 5, 2013

Type of Motion:                       Objection to Mediation

Party filing motion:                  Appellee

Trial court case number:              1003154

Trial court:                          Harris County Civil Court at Law #2

      It is ordered that Appellee=s objection to mediation is granted. We withdraw our
Mediation Order dated November 25, 2013.

Judge's signature: /s/ Jane Bland
                    X Acting individually


Date: December 6, 2013
*
        Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. APP. P. 10.4(a).